                                  UNITED STATES DISTRICT COURT
 1
                                         DISTRICT OF NEVADA
 2
                                                    ***
 3
     ROMAL KHAIR,                                            Case No. 2:18-cv-01664-GMN-VCF
 4
                                           Petitioner,                      ORDER
 5          v.
 6   ATTORNEY GENERAL UNITED STATES
     OF AMERICA, et al.,
 7
                                       Respondents.
 8

 9          Petitioner, now represented by counsel, has filed a third amended petition for writ of habeas

10   corpus pursuant to 28 U.S.C. § 2241. As the third amended petition supersedes the second

11   amended petition, the pending motion to dismiss the second amended petition (ECF No. 14) is

12   DENIED WITHOUT PREJUDICE as moot.

13          Respondents shall file and serve an answer to the third amended petition (ECF No. 23)

14   within twenty days of the date of this order, unless for good cause additional time is allowed.

15          IT IS SO ORDERED.

16           DATED THIS ____
                         5 day of ____________,
                                   February     2019.

17

18                                                             GLORIA M. NAVARRO
                                                               UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24                                                       1

25

26

27

28
